Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 25 May 179[3]
From: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de
To: Jefferson, Thomas



Sir
Philada. May 25. 1792. [1793]

We received with due respect your letter of the 21st. inst. and have this new assurance of the sincere desire of the President of the US. to preserve the peace and harmony subsisting between Spain and the US.
For the same reason which prevented your making any reflections on the treaties with the Creeks, Choctaws and Chickasaws, we avoid at present transmitting you a voluminous relation, well authenticated, of the judicious and very opportune steps taken by the Baron de Carondelet (whom you censure) after his arrival in Louisiana, to preserve peace and friendship between Spain, and the US. and the Indian nations without exposing the known interests of the last, which otherwise would probably be sacrificed.

Nevertheless we cannot avoid inclosing you a copy of the exhortations given by the same Baron de Carondelet to the chiefs of the Cherokee nation, which not only contradict the opinion formed in these states of his character, but manifest that he has used prudent reasons only, not proposing to require from the Indians a decisive answer whether they would take arms against the US. in case that Spain should enter into war against them, as Govr. Blunt required from the various Indian chiefs, and particularly from Ugulayacabe when by dint of persuasions, and offering him to establish a store near Bear creek, and other promises he made him go to Cumberland, where he asked lands from him, and whether he would assist the Americans in case these should fight with Spain; and afterwards dismissed him for his obstinacy in refusing the lands, and declaring that in such case he would remain neuter.
As little has the Baron de Carondelet created Grand-Medal chiefs as Govr. Blount has practised, nor do we know if there have been distributed on our part, to various chiefs, medals of silver, as those which the US. have distributed with the effigy of the president, and at the bottom, George Washington President 1792. and others with the legend Friendship and trade without end.
In fine as we rely that there will be established in the negociation now on foot between Spain and the US. a fixed system of conduct with the Indians, for both parties, we omit producing other different proofs, which are in our possession, in vindication of the government of New Orleans; and we flatter ourselves that your government will use the most convenient means to avoid taking measures with the various nations of Indians (pending the negociation) which might have disagreeable results. We have the honor to be &c.

Joseph Ignatius de Viar Joseph de Jaudenes

